Exhibit 10.1

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

 

                This Amendment to Employment Agreement (“Amendment”) is made as
of December 15, 2006, between Winmark Corporation, a Minnesota corporation
(“Employer”) and John L. Morgan (“Employee”).

 

INTRODUCTION

 

                Employer and Employee entered into a Employment Agreement dated
March 22, 2000 (collectively, the “Employment Agreement”), as amended by the
First Amendment to Employment Agreement dated February 18, 2001 and the Second
Amendment to Employment Agreement, dated March 23, 2006, which each party now
desires to amend as set forth below.

 

                WHEREAS, the Compensation Committee of the Board of Directors of
Employer meets at least annually to, among other things, determine the
compensation of the Employee.

 

AGREEMENT

 

                In consideration of the foregoing, the parties agree as follows:

 

   1.          Amendment of Section 3.  Section 3 of the Employment Agreement is
hereby amended and restated in its entirety as follows:

 

                Annual Base Salary.  The annual base salary, exclusive of any
benefits or bonuses, which Employer agrees to pay to Employee will be determined
by the Compensation Committee of the Employer’s Board of Directors or a similar
committee comprised primarily of independent directors.  All amounts paid under
this Agreement will be paid consistent with Employer’s normal payroll practice
and will be subject to all normal and required withholdings.

 

   2.          Force and Effect.  Except as amended hereby, each term of the
Employment Agreement shall

remain in full force and effect.

 

                IN WITNESS WHEREOF, the parties have executed this Amendment as
of the date herein first above written.

 

Dated: December 15, 2006

 

EMPLOYER:

 

 

WINMARK CORPORATION

 

 

 

 

 

 

 

 

BY:

/s/ Brett D. Heffes

 

 

Brett D. Heffes, Chief Financial Officer

 

 

 

 

 

 

Dated: December 15, 2006

 

EMPLOYEE:

 

 

 

 

 

 

 

 

BY:

/s/ John L. Morgan

 

 

John L. Morgan, Chief Executive Officer

 

 


--------------------------------------------------------------------------------